                      UNITED STATES DISTRICT COUT{.T
                          ÐTSTKTCT OT- CONNMCT"TC{JT



QAZI T. AZANI                               CIVIL ACTION NO.
                                            3: 1B-CV-O1260-AWT
                   Plaintiff,
      V


YALE UNIVERSITY


                   Defendant
                                             APRIL 30,2OI9


                                JOINT STATUS REPORT

      The parties, by and through their undersigned coLìnsel, hereby submit

their Joint Status Report per the Court's October 25,20 1B Order. Doc. 19.

      I.    Status of Discoverv

      The deadline by which the parties are required to complete discovery is

September   I,2OI9.   The defendant has served its initial disclosures and

interrogatories and requests for production on April 29,2019 and has noticed

the plaintiff's deposition for June 14, 20 19 on April 29, 2OL9. The plaintiff will

be propounding his own discovery requests prior to May 13,2O19 and        will

notice depositions to take place, as necessary, prior to September 1 , 2OI9.

      II.   Foreseeable Discovery Issues

      The parties do not foresee any discovery issues at this time
      ilI.   Settlement Conference
      The parties do not anticipate that a settlement conference will be

productive before, at the earliest, the close of discovery on September I,2OI9.



                                     PLAINTIFF,
                                     QAZI T. AZAM



                                     BY:     /   s/
                                     'Eugene Axelrod (ct00309)
                                     AXELROD & ASSOCIATED, LLC
                                      B Lunar Drive
                                     Woodbridge, CT 06525
                                     T: 2O31389-6526
                                     F: 2O31389-2656
                                     eaxaelrod@axelrodle gal. com



                                     DEFENDANT,
                                     YALE U



                                     BY
                                                      c.s    13781)
                                                  ENEN & SHEA, LLC
                                          400 Orange Street
                                          New Haven, CT 06511
                                          TeI: 2O31787-1183
                                          Fax: 2O3 I 7 87 -2847
                                          office@,clenlaw.com
                                          kcslâclenlaw.com
                                          bhl@clenlaw.com




                                        2
